DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nestler (U.S. PG-PUB NO. 2019/0080231).
-Regarding claim 1, Nestler discloses a structure comprising: a plurality of multi-kernel modules, wherein a multi-kernel module comprises a plurality of unit cells, a unit cell corresponding to an element of a kernel being implemented in a convolutional neural network (CNN and kernel, paragraph 59), wherein the unit cell comprises: a control circuit comprising a storage component configured to store a weight of a corresponding element of the kernel (multiplying bit cell 404, paragraph 68); a plurality of operation circuits connected to the control circuit, an operation circuit of the plurality of operation circuits being operable to receive an input signal (input activation, paragraph 68); wherein the control circuit is operable to control an application of the weight to the input signals received by the plurality of operation circuits to implement the convolutional neural network (multiplying bit cell 404 multiplies the corresponding input activation with a stored filter weight 410, and stores the result as charge on a local capacitor 412).
-Regarding claim 2, Nestler further discloses the plurality of multi-kernel modules are identical to each other (see FIG. 4).
-Regarding claim 3, Nestler further discloses the plurality of operation circuits are identical to each other (see FIG. 4).
-Regarding claim 4, Nestler further discloses the storage component is a capacitor (capacitor, paragraph 41).
-Regarding claim 5, Nestler further discloses the control circuit further comprises: a first pass gate operable to control a charge being applied to the storage component (first transistor 502a, paragraph 69, FIG. 5); and a second pass gate operable to control a transmission of the weight to the plurality of operation circuits (second transistor 502b, paragraph 69, FIG. 5).

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664